              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA


    In re EPD Investment Co., LLC       CV 18-08317 DSF
    and JERROLD S.PRESSMAN,             CV 18-08323 DSF
             Debtors
                                        Bankruptcy No.: 12-02424 ER
    JASON M. RUND,
          Chapter 7 Trustee,            Order GRANTING
          Plaintiff,                    Defendants’ Motion to
                                        Withdraw Reference to
                  v.                    Bankruptcy Court (Dkt. 1)

    JOHN C. KIRKLAND, et al.,
           Defendants.



      Defendant John C. Kirkland, and Poshow Ann Kirkland, as
Trustee of Defendant Bright Conscience Trust (BC Trust), move
the Court to withdraw the reference of adversary proceeding No.
12-02424 ER to the bankruptcy court. Dkt. 1.1 The Court deems
this matter appropriate for decision without oral argument. See
Fed. R. Civ. P. 78; Local Rule 7-15. The motion is GRANTED.

        I.   FACTS AND PROCEDURAL BACKGROUND

     This is one of several bankruptcy proceedings involving EPD
Investment Co., LLC (EPD).



1All references to “Dkt.” are to the docket of CV 18-8323 DSF, unless
otherwise indicated.
      Jerrold S. Pressman is the sole proprietor of EPD. Id. Jason
M. Rund, the Chapter 7 Trustee (Rund), alleges EPD has not been
profitable since before 2003. Id. Between 2003 and 2009, EPD
allegedly lost money every year. See id. Rund also alleges that
EPD has operated as a Ponzi scheme since 2003, specifically
alleging that EPD used investments it received to pay existing
creditors. Id. By 2009, EPD had allegedly stopped making
payments to its creditors because it lacked cash infusions from
new investors. Id.

      John Kirkland served as Pressman’s lawyer for his various
ventures and allegedly invested money in EPD. Id. Rund’s basic
allegation is that Kirkland took various steps to hide EPD’s
financial condition. Id.

      Rund brings six claims for relief against both Kirkland and
the trustee of the BC Trust. See Case No. 2:12-ap-02424-ER, Dkt.
234, Fourth Am. Compl. (FAC). Rund’s First Claim is for
disallowance of proof of claim; the remaining claims are for
avoidance and recovery of allegedly fraudulent transfers. See id.

      On February 17, 2018, the bankruptcy court filed a Report
and Recommendation (R&R) and proposed findings recommending
this Court enter final judgment in favor of Rund as to some of the
claims. This Court rejected the R&R and denied Rund’s motion
for reconsideration. Case No. CV 18-1413-DSF, Dkt. 22, 27.

     After the instant motion was filed, Rund and Pressman
moved the bankruptcy court to abandon the Second, Third,
Fourth, Fifth, and Sixth Claims. Case No. BK 10-62208-ER, Dkt.
1278, at 3. The bankruptcy court denied the motion. Dkt. 21.

      Kirkland demands a jury trial of the fraudulent conveyance
claims, has not filed a proof of claim against the estate, and has
not consented to a jury trial in the bankruptcy court. See Dkt. 21,
Ex. 2, at 6.

                                 2
                       II.   DISCUSSION

A. Legal Standard

     A “district court shall . . . withdraw a proceeding if the court
determines that resolution of the proceeding requires
consideration of both title 11 and other laws of the United States
regulating organizations or activities affecting interstate
commerce. 28 U.S.C. § 157(d)(emphasis added). A “district court
may withdraw, in whole or part, any case or proceeding referred
under this section, on its own motion or on timely motion of any
party, for cause shown.” Id. (emphasis added). To determine
whether there is cause for permissive withdrawal, a district court
considers “the efficient use of judicial resources, delay and costs to
the parties, uniformity of bankruptcy administration, the
prevention of forum shopping, and other related factors.” Security
Farms v. Int’l Bhd. of Teamsters, 124 F.3d 999, 1008 (9th Cir.
1997).

       A bankruptcy court may not conduct a jury trial without the
consent of the parties. See 28 U.S.C. § 157(e). If a defendant has
preserved his right to a jury trial and does not consent to a jury
trial in the bankruptcy court, the defendant has shown cause for
withdrawal of the reference. See id.; In re Healthcentral.com, 504
F.3d 775, 786 (9th Cir. 2007) (citing Granfinanciera, S.A. v.
Nordberg, 492 U.S. 33 (1989)).

B. Withdrawal of Fraudulent Conveyance Charges Against
  Kirkland

      Kirkland has a right to a jury trial. See Langenkamp v.
Culp, 498 U.S. 42, 44-45 (1990) (per curiam). Because he has
demanded a jury trial, has not filed a proof of claim against the
estate, and has not consented to a jury trial in the bankruptcy
court, he has a right to a jury trial conducted by the Court.



                                  3
      The Court, finding there is good cause, and finding this case
is ready for trial, withdraws the reference to the bankruptcy court
as to the claims against Kirkland.

C. Withdrawal of Entire Action

      Because of the common issues of fact and the overlapping
nature of the claims against the BC Trust and John Kirkland, the
Court finds judicial economy and the uniformity of bankruptcy
administration, among other factors, would be best served by
withdrawing the entire action. See Security Farms, 124 F.3d at
1008.

      The Court withdraws the reference to the bankruptcy court
as to the entire adversary proceeding.

                    III.   CONCLUSION

      Defendants’ motion to withdraw the reference to the
bankruptcy court of adversary proceeding No. 12-02424 ER is
GRANTED. The parties are to meet and confer and attempt to
agree on a schedule for trial and pretrial matters, as indicated in
the timetable attached to the Court’s Order Setting Scheduling
Conference, which can be found on the Court’s website under
Judges’ Procedures and Schedules.




                                 4
The completed timetable should be submitted to the Court no later
than January 3, 2019. A Scheduling Conference is set for January
14, 2019 at 11:00 a.m. Lead trial counsel must attend. The
attorney who appears at the Scheduling Conference will be
deemed to be lead trial counsel.

  IT IS SO ORDERED.


Date: December 17, 2018             ___________________________
                                    Dale S. Fischer
                                    United States District Judge




                                5
